DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 2/23/2021, are accepted and appreciated by the examiner.
Allowable Subject Matter
Claims 1-4, 7, 8, 10-17 are allowed.
	With regards to Claim 1 the prior art fails to teach or make obvious	wherein at least a portion of the thermal contact member is configured to be radially pressable against an outer surface of the electrical conductor	wherein the thermal contact member includes one or more spring clips attached to an inner surface of the frame body, and	wherein at least one of the spring clips includes a first portion being fixed to an inner wall of the chamber and a second portion being radially compressible and configured to be in direct contact with the electrical conductor.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	With regards to Claim 8 the prior art fails to teach	wherein at least a portion of the thermal contact member is configured to be radially pressable against an outer surface of the electrical conductor,	wherein the thermal contact member includes a thermal contact
body received by the chamber and a protrusion connected to the thermal contact body, the protrusion projects through an opening of the chamber into the channel, and is adapted to be in direct contact with the outer surface of the electrical conductor, and wherein the thermal contact body and the protrusion are formed by punching a plate from a first side thereof to form a pocket on the first side and the protrusion on a second, opposite side.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2-4, 7, 17 are allowed due to their dependence on claim 1.	Claims 10-16 are allowed due to their dependence on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863